Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant alleges that the combination of prior art does not disclose the communications module is communicatively coupled to a utility provider external to the microgrid service entrance (MSE) and distributed electrical resources (DERs) external to the MSE, the examiner respectfully disagrees. 
The disclose of the combination, specifically Rao teaches (a) for the purpose of managing energy flow between the electricity grid and the building/home (b) for the purpose of managing energy flow between the various generators, loads, and storage devices (sub-components) connected to the system;  (para 0058). To one of ordinary managing energy flow includes communication with sources of power (DERs) such as The groups can be on demand or predefined in response to an external system state (e.g. based on grid health, battery state of energy) hence clearly articulating that the communications module is communicatively coupled to a utility provider external to the microgrid service entrance (MSE) and distributed electrical resources (DERs) external to the MSE  as amended by applicant. 
All other remarks are considered  by not found persuasive. Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record 
     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 6-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US 2020/0259336) in view of Morton et al (US 2019/0258212) {Morton}
Regarding claim 1, Rao teaches a microgrid service entrance (MSE) (see Fig. 31), comprising:
an enclosure (see electrical panel 3110);
protective relays (see 3141, 3124 3112 and 3112;  Fig. 31);
a communications module communicatively coupled to the protective relays (see Control Circuitry 3130); a utility provider external to the MSE, and distributed electrical resources (DERs) external to the MSE (see para 0057 and 0058) and
a power bus (see 331, 3123, Fig. 31) coupled to the protective relays (see 3141, 3124 3112 and 3112;  Fig. 31); and including a primary disconnect (see main breaker contactor 3111), wherein the protective relays, the communications module, and the power bus are located within the enclosure (see electrical panel 3111).
However, Rao does not disclose that the relays have having bi-directional protection.
Morton in the field electricity generation and distribution systems teaches having protective relays provide bi-directional protection (see para 0080 and 0081, Fig. 2).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao with the teachings of Morton by having protective relays provide bi-directional protection in order to allow bi-directional current flow between the main electrical grid and the microgrid while providing protection as seen from the main electrical grid and the microgrid while increasing grid stability, control and reliability.    
Regarding claim 6, Rao in view of Morton teach wherein the protective relays provide redundant relay protection (see para 0136, Morton).
Regarding claim 7, Rao in view of Morton teach wherein the protective relays are programmed (see para 0024, 0025 and 0172; Morton).
Yet, the combination does not explicitly disclose to provide at least three operating modes and at least two transition modes.
However, Rao in view of Morton disclose that several types of actions can be taken in real time depending on a particular circumstance at a given time  (outage detected, para 0022, 0113 Morton) within the microgrid, macro grid or any other element, in addition to any other suitable schedule outage (i.e. para 0115; Morton)  and thus transitioning from each of the operating modes to a different one by changing the arrangements (i.e  open/closing switches, on/ff generators etc.) that can help achieve  particular operating objectives or modes of operations  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao in view Morton by having least three operating modes and at least two transition modes in order to provide a particular connection scheme (i.e. electrical configuration) given a known or unknown situation that can maintain grid stability while protecting interconnected equipment within it said grid.
Regarding claim 8, Rao in view of Morton teach wherein the at least three operating modes are an island mode, a normal mode (see para 0021 and 0022), and a utility outage mode outage (para 0022, 0113 Morton).
 Regarding claim 9, Rao in view of Morton teach the two transition modes are a parallel mode (see para 0021 and 0030; Morton) and a shutdown mode (see 0075, Morton).
Regarding claim 10, Rao in view of Morton teach the MSE, wherein the protective relays are programmed to provide a synching check function (see para 0024, 0034; Morton).
Regarding claim 12, Rao in view of Morton teach further comprising a control and metering interface located within the enclosure (see para 0085 For example, onboard computer 118 may include a wireless gateway, a wired communications interface, a display, a user interface, memory, any other suitable components, or any combination thereof. In some embodiments, main service breaker 112 is metered (e.g., be measuring current, voltage, or both). 
Regarding claim 13, Rao in view of Morton teach wherein the communications module is configured for one or more methods of communication (see para 0188; Morton ).
Regarding claim 14, Rao in view of Morton teach further comprising a line interface (see electrical connection between busbar 3113, 3123 to main relay 3112 and 3122; Rao) and a load interface (see electrical connection between busbar and relays 3115, 3125; Rao), wherein the line interface is connected to the load interface via the power bus (see Fig. 31; Rao).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Morton and further in view of Davidson (U.S. 6,768,402).
Regarding claim 2,  Rao and Morton  teach wherein the power bus further includes the primary disconnect (see main contactor 3111; Rao) yet do not disclose an auxiliary disconnect connected in series.
(see main contacts 5 and secondary contacts 11, Fig. 1, 4 and 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao and Morton with the teachings of Davidson by having an auxiliary disconnect connected in series in order to provide dual independent operation and control of power under any circumstances (i.e. manual trip at site/location or remote operated signal).   
Regarding claim 3, Rao, Morton and Davidson teach wherein at least one of the primary and auxiliary disconnects is a circuit breaker (see main contacts 5 and secondary contacts 11, Fig. 1, 4 and 5; Davison).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Morton and Davidson as applied above, and further in view of Faulkner (US 2010/0142108)

Regarding claim 4, Rao, Morton and Davidson teach the MSE yet do not disclose wherein the circuit breaker is a draw-out circuit breaker.
Faulkner, in the field of electrical power networks teaches wherein the circuit breaker is a draw-out circuit breaker (see draw-out circuit breaker 128, para 0016, 0062, 0067, claim 3, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao, Morton Davidson with the teachings of Faulkner in order to provide a breaker that can be easily replaced and .   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Morton, Davidson and further in view of Domo et al. (US 2006/0126257) {Domo} 
Regarding claim 5, Rao, Morton and Davidson teach the MSE yet do not disclose wherein the auxiliary disconnect is an air-switch. 
Domo, in the field of electrical power networks switching devices teaches wherein the auxiliary disconnect is an air-switch (see para 0002).
Rao, Morton, Davidson Faulkner and are in the field of dispersed generators and power control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary disconnect circuit breaker of Rao, Morton Davidson with the teachings of Domo by having the auxiliary disconnect is an air-switch in order to guarantee proper operation of the switching mechanism (i.e. on/off) while eliminating the possibility of risk for the user or electrical equipment from electrical shock as a possible know switching option to those within the filed. 
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Morton and further in view of Petrosyan (US 2020/0241585).
Regarding claim 11, Rao and Morton teach the MSE yet do not explicitly teach further comprising a power meter located within the enclosure, electrically coupled to the power bus, and communicatively coupled to the communications module.
see meter 103, para 0052, 0054 and 0057, Fig. 1) located within the enclosure (see residential panel 100, of Petrosyan is the same as  electrical panel 102 of Rao), electrically coupled to the power bus, and communicatively coupled to the communications module (see para 0052, 0054 and 0057, Fig. 1).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao and Morton with the teachings of Petrosyan by having a power meter located within the enclosure, electrically coupled to the power bus, and communicatively coupled to the communications module in order to provide a single location that can accommodate all pertinent electrical components that can reduce servicing cost and time.    
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Morton and further in view of Larsen et al (US 2013/0270916) { Larsen}
Regarding claim 15, Rao and Morton teach the MSE yet do not disclose the MSE as recited in claim 1 wherein the power bus is rated for 480 volts, 15 kV, 25 kV, or 38 kV.
Larsen in the field of power systems teaches the power bus is rated for 480 volts, 15 kV, 25 kV, or 38 kV (para 0015 and 0017).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao and Morton with the teachings of Larsen by having the power bus is rated for 480 volts, 15 kV, 25 kV, or 38 kV in order to provide hardware that can provide sufficient electrical and thermal .      

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US 2020/0259336) in Morton and further in view of Davidson (U.S. 6,768,402).
Regarding claim 19, Rao teaches a microgrid service entrance (MSE) (see Fig. 31), comprising: an enclosure(see electrical panel 3200, para 0173); protective relays (see 3114, 3124, 3122, and 3121;  Fig. 32) a communications module communicatively coupled to the protective relays a utility provider external to the MSE, and distributed electrical resources (DERs) external to the MSE (see para 0057 and 0058) and configured to send at least one instruction to the protective relays to enable operating the MSE in different operating modes based on a received command (see Control Cicuitry 3130); and a power bus coupled to the protective relays (see 3113, 3123)  wherein the protective relays operate the primary disconnect in response to the at least one instruction, and the protective relays, the communications module (see para 0169), and the power bus are located within the enclosure (see 3110).
Rao fails to further teach redundant relay protection.
Morton in the field electricity generation and distribution systems teaches redundant relay protection (see para 0136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao in view Morton by 
The combination of Rao in view Morton fail to teach a primary disconnect coupled in series to an auxiliary disconnect. 
Davidson in the field of controllable circuit breakers teaches an auxiliary disconnect connected in series in the primary disconnect (see main contacts 5 and secondary contacts 11, Fig. 1, 4 and 5).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao and Morton with the teachings of Davidson by having an auxiliary disconnect connected in series in order to provide dual independent operation and control of power under any circumstances (i.e. manual trip at site/location or remote operated signal).   
Yet, the combination of Rao, Morton and Davison and  do not explicitly disclose to provide at least three operating modes and at least two transition modes.
However, the combination disclose that several types of actions can be taken in real time depending on a particular circumstance at a given time  (outage detected, para 0022, 0113; Morton) within the microgrid, macro grid or any other element, in addition to any other suitable schedule outage (i.e. para 0115; Morton)  and thus transitioning from each of the operating modes to a different one by changing the arrangements (i.e  open/closing switches, on/ff generators etc.) that can help achieve  particular operating objectives or modes of operations  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao in view Morton by 
	Regarding claim 20, The combination teaches  wherein the protective relays are further programmed to provide a synching check function (see para 0024, 0034; Morton), the at least three operating modes are an island mode, a normal mode (see para 0021 & 0022; Morton) a utility outage mode (para 0022, 0113 Morton) and the primary disconnect is an AC circuit breaker ((see main breaker 3201,para 0173; Rao).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/Examiner, Art Unit 2836
September 28, 2021                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836